DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) and “double network gel” as an elected species in the reply filed on 8/15/2022 is acknowledged. 
Claims 5-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-4 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims disclose a method of producing cancer stem cells by culturing any cancer cells in the presence of any gel substance that induces expression of osteopontin in any cells and thereby converting the cancer cells to cancer stem cells.
The scope of “cancer cell” is broad to encompass any known cancer cell including carcinoma, sarcoma, lymphoma, myeloma and leukemia, and the claims allege any of these cancer cells would be converted to cancer stem cells when cultured in the presence of the gel substance inducing osteopontin expression. The instant specification discloses human glioblastoma cells (cell lines as well as primary cells), lung cancer cell lines and ovarian cancer cell lines were converted to cancer stem cells expressing stem cell marker molecules when cultured in the DN gel. However, this limited examples using a specific DN gel (i.e. gels composed of PAMPs (poly(AMPS)) and PDMA) do not provide sufficient written description for the entire scope of the genus as claimed.
The gel substance in claim 1 is broad to encompass any known or yet to be identified material that is able to induce osteopontin (OPN) expression in any cell.  The instant specification discloses limited number of species that would meet the functionality of the claimed gel substances: which includes double network (DN) gel, PNaSS gel, PCDME gel, PA gel, PAMPS gel, PDMA gel and PAAc gel. The instant specification discloses only a single example of a gel substance in KMG4 cells for the claimed genus of a gel substance that is capable of inducing OPN in any cell. There is no additional evidence if any of the claimed gel substance, i.e. DN gel, PNaSS gel, PCDME gel, PA gel, PAMPS gel, PDMA gel and PAAc gel would be able to induce OPN in ANY cell other than KMG4 cells. Thus, the instant specification fails to provide sufficient written description to the entire scope of any gel substance that indices OPN expression in ANY cell.
The scope of the “double network gel” is extremely broad as the term merely requires two gels in a composition. There is no particular definition given to the term in the specification and thus, the term is interpreted under the broadest reasonable interpretation. The instant specification discloses a single example of the double network gel, i.e. a gel having an interpenetrating network structure composed of PAMPs (poly(AMPS)) and PDMA (para. [0106]).
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." 
For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (2016, Oncotarget; You2016) in light of You et al. (2015, Oncotarget; You2015)
Regarding claims 1 and 3-4, You2016 teach a method of culturing hepatocellular carcinoma (HCC) cells on a polyacrylamide (PA) gel with different stiffness (6, 10 and 16 kPa) (p.32222, Results). You2016 teach that higher stiffness induces stem-like characteristics and enhance the amount of stem-like HCC cells, and the expression of Nanog and SOX2 are upregulated (p.32223, 1st col.). You2016 teach that higher stiffness-induced Huh7 and Hep3B cells to form spheres compared with the controls, suggesting that higher stiffness-induced HCC cells higher self-renewal ability (p.32223).
Regarding the expression of OPN, You2016 is silent whether the PA gel with higher stiffness would induce OPN, however, it would be inherent since You2016 utilize PA gel with higher stiffness which is one of species disclosed as gel substances that induce OPN expression in a cell in claim 2. Furthermore, You2015 teach that higher matrix stiffness (e.g. 16 kPa) upregulates OPN expression in HCC cells and the matrix utilized polyacrylamide gel (PA gel) (p.3, Materials and methods; p.4, Results) which is identical to the PA gel of You2016 (p.32222, Results). Thus, the PA gels of You2016 inherently induces OPN as claimed. 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over You2016 (supra) in view of You2015 (supra) in further view of Gong (2014, Science; IDS ref.)
You2016 in view of You2015 teach the subject matter of claims 1 and 3-4, and thus, render them obvious.
Regarding claim 2 directed to the gel substance being a double network gel, You2016 in view of You2015 do not teach the limitation.
Gong teaches a double network gel that is tough and soft and the gel consists of first network that is highly stretched and densely cross-linked, making it stiff, and the second network is flexible and sparsely cross-linked making it soft and stretchable (p.161, 3rd col.). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use a double-network gel taught by Gong in the method of You2016 in view of You2015 with a reasonable expectation of success. One skilled in the art would try the double-network gel of Gong because the double-network gel is stiff as You2016 and You2015 teach that stiffer PA gel would induce stem cell-like characteristics in HCC cells, and thus, one skilled in the art would recognize the stiffness of the hydrogel would try a known gel substrate with a stiffness such as a double-network gel for the method of You2016 and You2015. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632